DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 allowed.
The closest relevant art is Fu (2020/0406069 A1) wherein Fu teaches an active respiratory filtration system (10 in Fig. 1) for providing a hygienic barrier between a user and the user’s proximate surroundings, said active respiratory filtration system (10) comprises a harness system (48) adapted to engage with the user’s head; an active respiratory filtration system (10) comprising: an oronasal cover (40) having a right and a left portion, wherein said oronasal cover (40) provides an engagement seal about the perimeter of the user’s nose and mouth, thereby delineating the disposition of a breathing chamber; and a right chamber assembly (16) fluidly attached to the right portion of said oronasal cover (40), and a left chamber assembly (14) fluidly attached to said left portion of said oronasal cover (40), both right and left chamber assemblies (16 & 14) each comprising an inner wall (68 in Fig. 12), a vented outer wall (62 in Fig. 12), and an air portal (66 in Fig. 12) for fluidly communicating with breathing chamber (14), wherein the air portal (66) is disposed on said inner wall (68), the right and left chamber assemblies (16 & 14) each further comprising an air filter (74 in Fig. 13 and 65 in Fig. 12, respectively and see also paragraphs 0176-0181), and a forced air module (22, paragraphs 0188 & 0204) for delivering a volume of air, having a module air input and a module air output (see paragraphs 0176-0181); and a control system (26) functionally 
4.	Claims 1-11 of this instant patent application differ from the disclosure of Fu in that an active respiratory filtration system comprises an elongated air filter dispersion cavity (34) wherein the elongated air filter dispersion cavity is a gap or void primary bound by inner wall (32 in Fig. 8) and inner face (38) of air filter (26) and provides two main benefits or services such as it serves to load level or balance the air interactions with filter (26) so that one portion of filter (26) does not bear a greater burden than any other portion, thereby extending filter life and filter performance.  Additionally, the elongated air filter dispersion cavity (34) reserves a space for removable forced air module (116 in Fig. 10) which includes air pump (98) as this subsystem provides extra or supplemental filtered air (90) to the user.  Filtered air (58) consumed by the user is obtained via two pathways, which are combined, then presented to the user.  The two pathways are the filtered air drawn in by the user during inhalation and the supplemental filtered air (90) pulled in by air pump (98).  The elongated air filter dispersion cavity (34), in order to function as delineated in the instant patent application, requires substantially flat or planar air filters (96) located on the right and left of the user’s face, or are symmetrically disposed horizontally about the user’s face.  During 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 09, 2022